          Case 2:20-cv-00428-APG-NJK Document 22 Filed 05/26/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   JOSHCO TECH, LLC,
                                                           Case No.: 2:20-cv-00428-APG-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
                                                                     [Docket No. 21]
14   MJJ&L HOLDING, LLC, et al.,
15          Defendant(s).
16         Pending before the Court is the parties’ proposed discovery plan, Docket No. 21, which is
17 hereby DENIED without prejudice. First, in violation of the local rules, the discovery plan
18 calculates a discovery cutoff from the Rule 26(f) conference rather than from the first defendant’s
19 appearance. Compare id. at 2 with Local Rule 26-1(b)(1). Second, the parties seek extra time for
20 discovery based on the existence of a motion to dismiss and an unelaborated assertion regarding
21 limitations arising from the current pandemic. See id. at 2. The mere pendency of a potentially
22 dispositive motion is not sufficient, standing alone, to warrant a delay in the discovery process.
23 E.g., Kor Media Grp., LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013). With respect to the
24 pandemic, no specific indication is made as to how that circumstance is expected to hinder the
25 advancement of this case. Third, the parties seek to bifurcate fact and expert discovery, but the
26 discovery plan provides no indication as to why the Court should depart from the default structure
27 provided in the local rules in what appears to be a straightforward copyright infringement action.
28

                                                    1
     Case 2:20-cv-00428-APG-NJK Document 22 Filed 05/26/20 Page 2 of 2




 1   An amended proposed discovery plan must be filed by June 2, 2020.
 2   IT IS SO ORDERED.
 3   Dated: May 26, 2020
 4                                                    ______________________________
                                                      Nancy J. Koppe
 5                                                    United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
